t c summary opinion united_states tax_court dwight mcdonald and donna mcdonald petitioners v commissioner of internal revenue respondent docket no 3266-15s filed date dwight mcdonald and donna mcdonald pro sese erika b cormier and r jeffrey knight for respondent summary opinion lauber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursu- all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar ant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined deficiencies and an accuracy- related penalty as follows year deficiency sec_6662 penalty dollar_figure big_number big_number -0- -0- big_number petitioners have conceded the deficiencies and penalty in full the sole issue remaining for decision is whether petitioner donna mcdonald is entitled under sec_6015 to relief from joint_and_several_liability as to portions of the liabilities shown above petitioner dwight mcdonald opposes her request for relief but we agree with respondent that she is entitled to it background the parties filed a stipulation of facts with accompanying exhibits that is incorporated by this reference at the time their petition was filed petitioners were divorced and resided in separate locations in rhode island during petitioner dwight mcdonald worked full time as a senior it specialist at ibm corp he also engaged in a rental real_estate activity through gulf coast south holdings llc gulf coast through gulf coast he held for rental residential real_estate properties in florida and alabama one property was sold in mr mcdonald actively participated in this rental real_estate activity but he relied for day-to-day management on property management companies in florida and alabama respectively during petitioner donna mcdonald owned and operated a travel agency business travel plus llc in she attended nursing school part time she graduated in and worked as a part-time nurse in and she had no knowledge of federal tax law and relied entirely on mr mcdonald and their certified_public_accountant c p a to prepare their returns petitioners jointly owned some of the rental real_estate properties and mrs mcdonald’s name appeared on the mortgages for those properties however she did not directly participate in mr mcdonald’s real_estate business she knew that mr mcdonald devoted substantial time to the recordkeeping and financial aspects of this business and she occasionally answered the telephone when the manage- ment companies called seeking his guidance on various points throughout their marriage mr mcdonald was primarily responsible for the couple’s finances mrs mcdonald testified that mr mcdonald maintained a locked room in their house where he stored ibm-related documents and financial records relating to his real_estate business mrs mcdonald credibly testified that she did not have access to this storage room or to the financial records stored in it petitioners separated in and finalized their divorce in date in the marital settlement agreement the parties acknowledged that mr mcdonald owns a business known as gulf coast and he was awarded sole ownership of the florida and alabama rental properties mrs mcdonald explicitly waived any interest she might be thought to have in gulf coast petitioners filed delinquent joint income_tax returns for which were prepared by otrando porcaro associates a rhode island accounting firm the first of these returns was filed on date mrs mcdonald went to the firm’s office to sign the completed returns she credibly testified that their c p a did not review the returns with her or provide a detailed explanation of the various line entries appearing on the returns however the c p a had advised petitioners some years earlier apparently in that one or both of them qualified as real_estate professionals by virtue of the substantial time and effort devoted to the rental real_estate activity included in petitioners’ return for each year was a schedule e supple- mental income and loss reporting income and expenses of mr mcdonald’s real_estate business on these schedules e petitioners reported from the florida and alabama properties rental real_estate losses of dollar_figure dollar_figure and dollar_figure for and respectively the irs selected petitioners’ returns for examination and made the following adjustments the irs allowed petitioners to deduct dollar_figure of schedule e losses for each year on the ground that mr mcdonald actively participated in the rental real_estate business see sec_469 the irs disallowed all loss deductions in excess of dollar_figure as nondeductible passive losses determining that mr mcdonald was not a real_estate_professional ie that he did not materially participate in a real_property_trade_or_business see sec_469 the irs determined that petitioners had received taxable refunds of state_income_tax of dollar_figure dollar_figure and dollar_figure for and respectively the irs determined that for mrs mcdonald had unreported wage income of dollar_figure as reported to the irs on two forms w-2 wage and tax statement as a corollary of disallowing the schedule e loss deductions for the irs determined that petitioners were not entitled to deductions for net_operating_loss nol carryforwards attributable to the schedule e business of dollar_figure and dollar_figure for and respectively on date the irs sent petitioners a timely notice_of_deficiency determining deficiencies in tax and an accuracy-related_penalty in the amounts shown above see supra p petitioners timely petitioned this court for redetermination assigning error principally to the irs’ determination that they did not qualify as real_estate professionals under sec_469 after the petition was filed mrs mcdonald submitted form_8857 request for innocent spouse relief requesting relief from joint_and_several_liability which mr mcdonald has opposed a relief from joint_and_several_liability discussion married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making this election each spouse is jointly and severally liable for the entire tax due for that year sec_6013 114_tc_276 in certain circumstances a spouse who has filed a joint_return may seek relief from joint_and_several_liability under procedures set forth in sec_6015 unless otherwise provided in sec_6015 the taxpayer bears the burden of proving his or her entitlement to such relief rule a 119_tc_306 aff’d 101_fedappx_34 6th cir the scope and standard of review that we apply in such cases are de novo 132_tc_203 sec_6015 affords relief from joint_and_several_liability on three possible grounds see sec_6015 c f mrs mcdonald seeks relief only under sec_6015 it provides for allocation of the tax_liability between the spouses as if they had filed separate returns reporting their respective items of income and deduction for purposes of sec_6015 unlike for purposes of sec_6015 and f equitable considerations are of no import 115_tc_183 aff’d 282_f3d_326 5th cir if relief is available under sec_6015 subsection d specifies the method for allocating the tax_liability a requesting spouse may elect to have sec_6015 apply if three conditions are met the requesting spouse must have joined in the filing of a joint_return for the year at issue be divorced or legally_separated from the nonrequesting spouse at the time relief is sought and seek relief no later than two years after the date on which the irs first commences collection activity for the year at issue see sec_6015 the parties agree that mrs mcdonald meets these three threshold requirements notwithstanding satisfaction of these threshold tests an election to have sec_6015 apply is invalid i f the secretary demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or a portion thereof which is not allocable to such individual under subsection d sec_6015 see 114_tc_333 martin v commissioner tcmemo_2000_346 the regulations explain this rule as follows if the secretary demonstrates that the requesting spouse had actual knowledge of an erroneous item that is allocable to the nonrequesting spouse the election to allocate the deficiency attributable to that item is invalid and the requesting spouse remains liable for the portion of the deficiency attributable to that item sec_1_6015-3 income_tax regs this actual knowledge exception does not apply if the requesting spouse establishes that she signed the return under duress sec_6015 last sentence mrs mcdonald does not contend that she signed the joint returns under duress in deciding whether mrs mcdonald made a valid election to have sec_6015 apply we are thus required to determine whether at the time she signed the returns she had actual knowledge of any item giving rise to a defici- ency that was allocable to mr mcdonald sec_6015 by requiring that the secretary demonstrate actual knowledge of an erroneous item the statute puts the burden_of_proof on respondent and the regulations confirm this see sec_1_6015-3 income_tax regs the service having both the burden of production and the burden of persuasion must establish by a preponderance_of_the_evidence that the requesting spouse had actual knowledge of the erroneous item in order to invalidate the election the statute does not address burden_of_proof in the situation we face here where the irs supports relief from joint_and_several_liability and the nonrequesting spouse opposes it in such cases we inquire whether actual knowledge has been established by a preponderance_of_the_evidence presented by all three parties mcdaniel v commissioner tcmemo_2009_137 97_tcm_1786 see pounds v commissioner tcmemo_2011_202 102_tcm_184 actual knowledge means an actual and clear awareness as opposed to reason to know about the item giving rise to the deficiency cheshire t c pincite a taxpayer lacks actual knowledge if she is unaware of the circumstances that give rise to error on the tax_return 116_tc_198 quoting 94_tc_126 aff’d 992_f2d_1132 11th cir in the context of a disallowed deduction the relevant question is whether the requesting spouse had actual knowledge of the factual circumstances which made the item unallowable as a deduction id young v commissioner tcmemo_2012_255 at sec_1_6015-3 income_tax regs the parties’ dispute focuses on the disallowed schedule e loss deductions which the parties agree are erroneous items allocable to mr mcdonald mrs mcdonald is entitled to relief with respect to these items unless she had actual knowledge of the factual circumstances which made the schedule e losses unallowable as a deduction see king t c pincite during the examination the irs agreed that petitioners were entitled to deduct dollar_figure of such losses annually because mr mcdonald actively participated in the real_estate business see sec_469 the factual circumstance which made the balance of those losses unallowable as a deduction was that mr mcdonald was not a real_estate prof- essional ie that he did not materially participate in a real_property_trade_or_business see sec_469 we accordingly must decide whether mrs mcdonald had actual know- ledge that mr mcdonald did not qualify as a real_estate_professional under the governing statutory standards a taxpayer qualifies as a real_estate_professional only if more than half of the personal services he performs in trades_or_businesses during the taxable_year are performed in real_property businesses in which he materially participates and he performs more than hours of services during the taxable_year in real_property businesses in which he materially participates sec_469 on the basis of the preponderance_of_the_evidence we find that mrs mcdonald lacked an actual and clear awareness cheshire t c pincite that her former spouse failed to qualify as a real_estate_professional she had no know- ledge of federal tax law and was advised by their c p a in that she or mr mcdonald or both of them did qualify as a real_estate_professional she had no reason to question the c p a ’s advice although she did not know the exact scope of mr mcdonald’s rental real_estate activity she was aware that his participation in the activity was significant she knew that he devoted substantial time to the recordkeeping and financial aspects of the real_estate business that he kept volumes of financial records in a locked room to which she had no access and that the management companies routinely called him when decisions about the rental properties needed to be made under these circumstances we find that mrs mcdonald lacked actual knowledge of the factual circumstances which made the schedule e losses unallowable as a deduction king t c pincite cf phemeister v commissioner tcmemo_2009_201 finding that requesting spouse had actual knowledge where she ran the day-to-day operations and was aware of defective recordkeeping and other facts leading to the conclusion that the activity was not engaged in for profit b sec_6015 allocation once it has been determined that the requesting spouse is entitled to relief under sec_6015 subsection d specifies the appropriate allocation of the deficiency it provides that erroneous items shall be allocated to each spouse as though each had filed a separate_return for the taxable_year 125_tc_211 the requesting spouse is then liable only for his her proportionate share of the deficiency ibid the regulations provide guidance as to the allocation of specific items erroneous items of income are allocated to the spouse who was the source of the income sec_1_6015-3 income_tax regs in the absence of clear and mr mcdonald contends that mrs mcdonald had actual knowledge of his real_estate business because she coowned some of the rental properties answered calls from the management companies and was advised by their c p a that one or both of them qualified as a real_estate_professional we agree that mrs mcdonald had actual knowledge that mr mcdonald was engaged in a real_estate business the relevant question however is whether she had actual knowledge that her ex- husband while materially participating in a real_estate business did not participate sufficiently to qualify as a real_estate_professional under the governing statutory standards as explained in the text the preponderance_of_the_evidence convinces us that she did not have such knowledge convincing evidence supporting a different allocation an erroneous income item relating to jointly owned assets is generally allocated to each spouse ibid erroneous deductions related to a business or investment are allocated to the spouse who owned the business or investment id subdiv iv accuracy- related penalties are allocated to the spouse whose item generated the penalty id subpara iv b under these standards we conclude that the deficiencies and penalty for should be allocated as follows mrs mcdonald failed to report wage income of dollar_figure for be- cause she was the source of that income the portion of the deficiency attributable to this item is allocable to her see id para d iii petitioners failed to report state_income_tax refunds of dollar_figure dollar_figure and dollar_figure for and respectively in the absence of clear and con- vincing evidence supporting a different allocation the portions of the deficien- cies attributable to these items will be allocated to each spouse see ibid mr mcdonald owned and operated through gulf coast the real_estate business that generated the erroneous schedule e loss deductions the portions of the deficiencies attributable to these items will thus be allocated to him see id subdiv iv because the nol deductions claimed for and arose from the schedule e losses the portions of the deficiencies attributable to the nol deductions will likewise be allocated to him the accuracy-related_penalty of dollar_figure for will be allocated to mrs mcdonald to the extent the deficiency is attributable to her share of the unre- ported state_income_tax refund the balance of the accuracy-related_penalty will be allocated to mr mcdonald see id subdiv iv b to reflect the foregoing an appropriate decision will be entered
